by the employer and carrier from a schedule award of 7%% for loss o'f use of the left hand and 7%% for loss of use of the right hand due to Dupuytrens contractures. Although claimant was not working due to other conditions, he has suffered no actual wage loss causally related to the Dupuytrens éontraetures. For that reason appellants urge that the board improperly found a disablement and a date of disablement resulting from an occupational disease. In eases involving a schedule award due to an occupational disease it has; long been established that the board may make such an award and fix a date of disablement, although there has been no actual loss of wages causally related: to the occupational disease. (Matter of O’Reilly v. Liebmann Breweries, 15 A D 2d 972; Matter of Oddi v. Cabaret Hurricane, 278 App. Div. 261.) Award unanimously affirmed, with one bill of costs to be divided between respondents filing briefs. Present — Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ.